NO. 07-09-0126-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                  MAY 12, 2009
                         ______________________________

                          FRANK ACKERMAN, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

              FROM THE 46TH DISTRICT COURT OF HARDEMAN COUNTY;

                   NO. 4074; HONORABLE DAN MIKE BIRD, JUDGE
                        _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               ON MOTION TO DISMISS


      Appellant, Frank Ackerman, filed Notice of Appeal to appeal a judgment of

conviction and sentence entered against him in cause number 4074 in the 46th District

Court of Hardeman County, Texas. However, appellant has now filed a motion to dismiss

his appeal.


      Because the motion meets the requirements of Texas Rule of Appellate Procedure

42.2(a) and this Court has not delivered its decision prior to receiving it, the motion is
hereby granted and the appeal is dismissed. Having dismissed the appeal at appellant’s

request, no motion for rehearing will be entertained and our mandate will issue.




                                               Makey K. Hancock
                                                   Justice



Do not publish.




                                           2